Appleton, C. J.
This is an action of assumpsit on a promissory note, to which the defendant pleads in bar a discharge under the provisions of the insolvent law of this state.
The petition of the defendant was filed in the court of insolvency on the fourth day of October, 1881, and the certificate of discharge bears the date of September 5,1882.
*305The plea is in accordance with c. 74, § 45, of the acts of 1878. It sets forth the certificate of discharge.
The question presented is, whether the certificate, which by that section is made conclusive, shows a valid discharge, and we think it does not.
The'certificate shows only a compliance Avith the provisions of an act of the state of Maine, entitled, " An act in relation to the Insolvent laws of Maine,” approved on the twenty-first day of -February, 1878. It contains no reference to subsequent amendments.
Now by c. 154, § 18, of the acts of 1879, § 40, c. 74, of the acts of 1878, is amended by adding at the close of section forty, these words : "If it shall appear to the court that the insolvent has in all things conformed to his duty under this act, and all ■acts amendatory thereof, and that he is entitled under the provisions thereof to receive a discharge, the court shall grant him a discharge from all his debts, except as hereinafter provided, and shall give him a certificate thereof under the seal of the court.” The same provision is re-enacted in c. 190, § 18, of the acts of 1880.
The insolvent debtor must show a compliance, not merely Avith the provisions of the original act, but with all subsequent and amendatory acts. This has not been done. The certificate does not allege that the insolvent has complied Avith the proAdsions of the acts amendatory of the original act of 1878, c. 74, and •affords no sufficient answer to the plaintiff’s suit.
Exceptions sustained.

Plea had.

Barrows, DaNeorth, VirgiN and Symohds, JJ., concurred.